DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richtsmeier et al. (US 5,420,621).
Regarding claim 1, Richtsmeier et al teaches a printing apparatus (fig.1) comprising: 
a head (22 figs.1,2) configured to discharge an ink onto a medium (12) to form an image;
a platen (26,24 figs.1,2) including a support face that supports the medium;
a star-wheel-unit holding unit (56 and plate structure supporting 56 figs.3,4,2) disposed at a position that is downstream of the head (22) in a transport direction of the medium (12) and is opposed to the support face (figs.1,2,4); and
a star wheel unit (44 including 28 figs.3,4,2) configured to be attachable to and detachable from the star-wheel-unit holding unit (56 and plate structure supporting 56 figs.3,2) and to support a plurality of star wheels (28 figs.3,2) configured to press the medium (12) toward a side of the support face (figs.1,2,4).

Regarding claim 2, Richtsmeier et al further teaches wherein the star wheel unit (44 including 28 figs.3,2) is configured to be attached to and detached from the star-wheel-unit holding unit (56 and plate structure supporting 56 figs.3,4,2) by moving the star wheel unit in a direction parallel to the transport direction (fig.3).

Regarding claim 3, Richtsmeier et al further teaches wherein the star-wheel-unit holding unit (56 and plate structure supporting 56 figs.3,2) includes a first engaging portion (50,52 fig.3), the star wheel unit (44 including 28 figs.3,2) includes a second engaging portion (holes on 48 fig.3), by the first engaging portion (50,52 fig.3) and the second engaging portion (holes on 48 fig.3) engaging with each other, the star wheel unit is held by the star-wheel-unit holding unit, and in an engaged state where the first engaging portion (50,52 fig.3) and the second engaging portion (holes on 48 fig.3) engage with each other, the star wheel (28) presses the medium floating from the support face (figs.3,2).

Regarding claim 4, Richtsmeier et al further teaches wherein one of the first engaging portion (50,52 fig.3) and the second engaging portion (holes on 48 fig.3) has a convex shape (portion of 50,52 and/or holes on 48 that are curved outward forms the  convex shape), the other one of the first engaging portion (50,52 fig.3) and the second engaging (holes on 48 fig.3) portion has a concave shape or is a through-hole (portion of 50,52 and/or holes on 48 that are curved inward forms the concave shape and also the holes on 48 forms the through-hole), and one of the first engaging portion (50,52 fig.3) and the second engaging portion (holes on 48 fig.3) is formed as a sloped surface or a curved surface at a position where the first engaging portion (50,52 fig.3) and the second engaging portion (holes on 48 fig.3) are in contact with each other in the engaged state (figs.3,4).

Regarding claim 5, Richtsmeier et al further teaches wherein the star wheel unit (44 including 28 figs.3,4,2) includes a lever portion (62,64,48 figs.3,4) that configured to be displaced with respect to the first engaging portion (50,52 fig.3), the lever portion is formed at the second engaging portion (holes on 48 fig.3), and by displacement of the lever portion, the star wheel unit is attached to or detached from the star-wheel-unit holding unit (figs.3,4).

Regarding claim 6, Richtsmeier et al further teaches wherein the star wheel unit includes an elastic member (54 figs.3,4) configured to press the lever portion (62,64,48 figs.3,4) toward a side of the star-wheel-unit holding unit (56 and plate structure supporting 56 figs.3,2) in the engaged state.

Regarding claim 7, Richtsmeier et al further teaches wherein the star-wheel-unit holding unit (56 and plate structure supporting 56 figs.3,2) is formed of a plate-shape frame (plate structure supporting 56 figs.3,2), and a plane area of the plate-shape frame is smaller than the plane area of the star wheel unit (44 including 28 figs.3,2).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broder et al. (US 5,368,403).
Regarding claim 1, Broder et al teaches a printing apparatus (fig.1) comprising: 
a head (head units in 32,34,36,38 of print cartridges in carriage 10 figs.2,3) configured to discharge an ink onto a medium (paper) to form an image;
a platen (120,122 fig.3, platen in fig.1) including a support face that supports the medium;
a star-wheel-unit holding unit (80 figs.5,3) disposed at a position that is downstream of the head in a transport direction of the medium and is opposed to the support face (figs.3,1); and
a star wheel unit (112 figs.5,3) configured to be attachable to and detachable from the star-wheel-unit holding unit (80) and to support a plurality of star wheels (100) configured to press the medium toward a side of the support face (figs.5,3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853